UNITED STATES DISTRICT COUR'I` F I L E D
FOR THE DISTRICT OF COLUMBlA

MAY 1 4 2013
C|erk, U.S. Dlstrlct and
Xavier Flores, ) Bal'\kl'uptcy Cuurts

)

Plaintiff, )

)

v. ) Civil Action No. L]L
t t > la~7O

Georgetown University, )
)

Defendant. )

)

MEMORANDUM OPlNlON

This matter is before the Court on review of plaintiff’ s pro se complaint and application
to proceed informal pauperis. The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 191 5(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff, a homeless individual who submitted more than 30 mostly cryptic complaints
within the first two weeks of March alone, sues Georgetown University purportedly under the
Americans with Disabilities Act ("ADA"), 42 U.S.C. § l2l0l et seq. He alleges only that he
"was illegal[ly] removed from the premises . . . .," Compl. at l, and demands $100 million. Id. at
2.

A plaintiff s "allegations must be enough to raise a right to relief above the speculative
level . . . ." Bell Atlantz`c Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see
Aktieselskabet AF 2]. N0v. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4 (D.C. Cir. 2008) ("We

have never accepted ‘legal conclusions cast in the form of factual allegations’ because a

l

complaint needs some information about the circumstances giving rise to the claims.") (quoting
Kowal v, MCI Commc’ns Corp., 16 F.3d l27l, 1276 (D.C. Cir. l994)). Plaintiff does not allege
that his removal was because of a disability and, therefore, has failed to state a claim under the

ADA. A separate Order of dismissal accompanies this Memorandum Opinion.

w alma

UnitedjStates'District Judge
Date: May , 2013